DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular contacts" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the annular contacts" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first retractable sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is ambiguous and confusing and is rendered indefinite. Claim 19 introduces “a second retractable sleeve”, however applicant deleted claim 17 which taught the first retractable sleeve. Examiner contends you cannot have a second retractable sleeve without a first retractable sleeve.
Claim 19 is ambiguous and confusing and is rendered indefinite. Claim 19 introduces “a second set of annular contacts”, however applicant deleted claim 17 which taught the first set of annular contacts. Examiner contends you cannot have a second set of annular contacts without a first set of annular contacts.
Claim 20 recites the limitation "the annular contacts" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 originally introduced “one or more annular contacts”.  However, claim 1 was amended to include annular contacts. Claim 4 depends from claim 1. Claim 4 should be amended accordingly to properly correspond to the amended claim 1. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “one or more contacts” in line 4 should be changed to --the contacts--.  The use of “one or more” is not consistent with claim amended claim 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  claim 5 should depend from 4 since claim 5 is further limiting claim 4.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation "the production tubing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation "the production tubing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation "the production tubing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 8-16 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676